FILED
                            NOT FOR PUBLICATION                                JAN 22 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LAKHVINDERPAL SINGH,                             No. 10-70760

              Petitioner,                        Agency No. A099-330-245

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 16, 2014**
                              San Francisco, California

Before: TALLMAN and IKUTA, Circuit Judges, and GORDON, District Judge.***

       Lakhvinderpal Singh petitions for review of the Board of Immigration

Appeals’s (BIA) order dismissing his appeal of an Immigration Judge’s (IJ) denial



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Andrew P. Gordon, District Judge for the U.S. District
Court for the District of Nevada, sitting by designation.
of his application for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture (CAT). Because Singh filed his asylum

application in October 2005, the Real ID Act applies. Shrestha v. Holder, 590 F.3d

1034, 1039 (9th Cir. 2010). We have jurisdiction pursuant to 8 U.S.C. § 1252.

      Considering the totality of the circumstances, the IJ’s adverse credibility

determination was supported by substantial evidence. Shrestha, 590 F.3d at

1039–40. The IJ based his credibility determination in part on Singh’s demeanor,

and he provided specific examples of behavior that rendered Singh non-credible.

We give special deference to such findings. Singh-Kaur v. INS, 183 F.3d 1147,

1151 (9th Cir. 1999). The IJ’s adverse credibility determination was also

supported by Singh’s implausible testimony, including his failure to apply for

asylum in Canada on any of three trips after his first alleged attack, which

“inherently undermines [his] testimony” of past persecution, Loho v. Mukasey, 531

F.3d 1016, 1018 (9th Cir. 2008). Further, Singh’s assertions of persecution were

inconsistent with reports in the record indicating that the police and government of

India no longer target non-leader, non-militant Sikhs, such as Singh. See 8 U.S.C.

§ 1158(b)(1)(B)(iii). Moreover, Singh did not provide sufficient independent proof

of his mistreatment in India, such as reasonably obtainable medical reports, to

corroborate his testimony. See Shrestha, 590 F.3d at 1047–48.


                                          2
      The remainder of the record (not including Singh’s non-credible testimony)

does not sustain Singh’s burden to show he is eligible for asylum due to

persecution or a well-founded fear of persecution. See Deloso v. Ashcroft, 393

F.3d 858, 863–64 (9th Cir. 2005). For the same reason, the BIA’s denial of

withholding of removal was supported by substantial evidence. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). Because Singh did not advance a

torture claim independent from his reasons for fearing persecution, the BIA did not

err in rejecting Singh’s CAT claim. Substantial evidence supports the conclusion

that Singh is not more likely than not to suffer torture if returned to India. Id. at

1156–57.

      Finally, because an asylum officer’s decision to allow the removal action

against Singh to proceed is “purely discretionary” and “quasi-prosecutorial,” it is

“immunized from judicial review,” Barahona-Gomez v. Reno, 236 F.3d 1115,

1120 (9th Cir. 2001). Accordingly, we lack jurisdiction to review Singh’s claim

that the asylum office’s referral notice was in violation of the law.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                           3